Citation Nr: 1447721	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-23 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 20 percent for chronic low back strain with degenerative disc disease and L4-5 radiculopathy.  

3.  Entitlement to an initial rating in excess of 10 percent for post-repair of left knee meniscus tear with degenerative joint disease.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to October 1982 and from April 1983 to April 1990.  He is the recipient of numerous awards and decorations, to include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in August 2012.  The Board also notes that, in his June 2010 substantive appeal, he requested a Board hearing before a Veterans Law Judge sitting at the RO (known as a Travel Board hearing).  As such, in a May 2013, he was informed that he had been added to the list of those waiting for a Travel Board hearing.  Thereafter, the Veteran submitted a letter in May 2013 indicating his desire to withdraw his hearing request.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The record reflects that the Veteran has asserted on several occasions that he retired in January 2012 because he was no longer able to do his job due to his back and knee pain.  As such, this issue is properly before the Board at this time and is listed on the title page.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.  

The issues of entitlement to higher initial ratings for the Veteran's low back and left knee disabilities as well as TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

At no time during, or prior to, the pendency of the claim does the Veteran have a bilateral hearing loss disability for VA purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter was sent to the Veteran in February 2008, prior the initial unfavorable decision issued in April 2009, advising him of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service private and VA treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA obtained VA examinations in April 2009 and June 2011 relevant to the issue decided herein.  The Board finds that such are adequate to decide the issue as they were as they were predicated on an interview with the Veteran, a review of the record, including his service treatment records, and audiometric examinations with appropriate diagnostic testing.  In this regard, the April 2009 and June 2011 VA examinations failed to reveal bilateral hearing loss for VA purposes, and the Veteran has not identified any evidence showing that he, in fact, has a current diagnosis of bilateral hearing loss.  Therefore, an opinion regarding whether such is related to his military service is not necessary to decide the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.



II.  Analysis

The Veteran contends that he currently has bilateral hearing loss as a result of noise exposure during his military service.  Specifically, he noted in his December 2007 claim that he worked in an engine room and was exposed to excessive noise levels.  He further reported exposure to noise from high-speed grinders, machinery and guns while in service.  The Veteran noted that hearing protection was not worn until 1983.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Additionally, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifesting to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1137; 38 C.F.R. § 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 13331 (Fed. Cir. 2013).  

The Board observes that the Veteran is the recipient of the Combat Action Ribbon.  Based on the receipt of such award, the Board finds that the Veteran engaged in combat.  In cases where the Veteran engaged in combat, the Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of bilateral hearing loss.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorder.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran underwent a VA examination of his hearing in April 2009.  The Veteran reported difficulty hearing television, speech in noise, and female voices.  He also noted that his right ear hurt when a very loud sound was presented.  Puretone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
15
15
5
15
10

Speech recognition scores were 100 percent bilaterally.  The examiner noted clinically normal hearing bilaterally and reported that, while hearing loss was present above 4000 Hertz in the left ear only, thresholds in that frequency range are not used to determine disability according to VA regulations.  

A June 2011 VA examination noted the Veteran's hypersensitivity to sounds.  Puretone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
5
15
15
LEFT
15
15
5
15
20

Speech recognition scores were 94 percent bilaterally.  The examiner noted that the Veteran's hearing was within normal limits bilaterally with excellent speech recognition scores.  A diagnosis of normal puretone hearing was noted.  

The Board finds that service connection for bilateral hearing loss cannot be established as the Veteran does not have the current disability of bilateral hearing loss at any time before or since he filed his claim.  See McClain, supra; Romanowsky, supra.  The Board has considered the Veteran's allegations that he suffers from hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for puretone thresholds or speech recognition scores that fail to meet the required minimum puretone thresholds and speech recognition scores listed in the regulation.  The Veteran's bilateral puretone thresholds and speech recognition scores did not meet the required minimum criteria to qualify as a current disability under 38 C.F.R. § 3.385.  

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes during the pendency of the claim.  As such, service connection for bilateral hearing loss is not warranted.  

For the foregoing reasons, service connection is not warranted for bilateral hearing loss.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Initially, as relevant to all claims being remanded, the Veteran should be given an opportunity to identify any additional, outstanding VA or non-VA treatment records referable to such disabilities.  Specifically, the Veteran indicated at his August 2012 DRO hearing that he saw Dr. Mixx through Tricare regularly, to include treatment for his back and left knee.  Thereafter, all identified records, to include those from Dr. Mixx, should be obtained for consideration in his appeal.  

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his left knee and low back disabilities.  In this regard, the record reflects that he was last afforded a VA examination in connection with these claims in September 2012.  Since such examination, the Veteran and his representative have essentially argued a worsening of the Veteran's symptomatology.  Specifically, in an October 2014 Appellant's Brief, the Veteran's representative argued that the Veteran's conditions have worsened and are sufficient to warrant an increased rating.  He further noted that the Veteran's worsening knee condition caused additional occupational and social impairment.  As these statements of the Veteran's representative indicate that the Veteran's conditions has increased in severity since the September 2012 VA examination, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his left knee and low back disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Furthermore, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating a claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  See Rice, supra.  Here, the Veteran noted in an August 2012 statement that he retired from his job in January 2012 because he felt like a liability at work due to his back and knee disabilities.  He also indicated that his back and legs made it difficult to perform work on a daily basis.  The Veteran further reported trouble with lifting, pulling, pushing, using tools, and doing any work below the waist.  The April 2009 VA examiner noted that the Veteran missed a week of work due to a flare-up in pain in his left knee and back.  He also indicated that such had significant effects on the Veteran's usual occupation, due to decreased mobility, pain, and limited ability to walk and sit, resulting in increased absenteeism.  In a July 2009 buddy statement, the Veteran's coworker reported that the Veteran was limited in lifting heavy items.  The September 2012 VA examiner noted that the Veteran was not employed but, if he were, would certainly have problems with lifting, carrying, bending, stooping, and climbing ladders due to his left knee disability and low back disability, including related peripheral neuropathy of bilateral lower extremities.  

Accordingly, the issue of entitlement to TDIU has been raised in this case.  In this regard, the AOJ should conduct all appropriate development, to include providing the Veteran with a VCAA-compliant notice as to the issue of entitlement of a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and obtaining a Social and Industrial Survey.  In this regard, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded a Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities, which include his left knee and low back disabilities as well as peripheral neuropathy of bilateral lower extremities, on his ordinary activities, to include his employability.  38 C.F.R. 
§ 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA or non-VA treatment records pertaining to his left knee or low back, to include records from Dr. Mixx.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination to determine the current severity of the Veteran's low back disability.  The examiner should note all relevant pathology, and all indicated tests, including x-rays, should be conducted.  The Veteran's record and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  

The examiner should identify and describe in detail the nature and severity of all current manifestations of the Veteran's service-connected low back disability.  

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to pain on use, including during flare-ups; weakened movement; excess fatigability; or incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report. 

Further, the examiner should identify any neurological pathology related to the service-connected low back disability and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, and/or bilateral lower extremity radiculopathy as a result of his back disability.  The examiner should also comment on the severity of the Veteran's service-connected peripheral neuropathy of bilateral lower extremities, as a result of his back disability.  

Also, the examiner should state whether the Veteran's service-connected low back disability causes intervertebral disc syndrome, and, if so, the examiner should document the number of weeks, if any, during the past 12 months that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should also describe the functional impact of the Veteran's back disability.

The rationale for any opinion offered must be provided.  

4.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left knee disability.  The examiner should note all relevant pathology, and all indicated tests, including x-rays, should be conducted.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  

The examiner should identify and describe in detail the nature and severity of all current manifestations to the Veteran's service-connected left knee disability.  

The examiner should identify any orthopedic and neurological findings related to this disability and fully describe the extent and severity of those symptoms.  

The examiner should report the range of motion of the left knee, in degrees.  The examiner should also specifically note and discuss in detail whether, upon repetitive motion, there is pain, weakened movement, excess fatigability, or incoordination on movement and whether there is likely to be additional range of motion loss due to pain on use, including during flare-ups; weakened movement; excess fatigability; or incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  

The examiner should also describe the functional impact of the Veteran's left knee disability.

The rationale for any opinion offered must be provided.  

5.  After completing the aforementioned development, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities, which include left knee and low back disabilities, including the neurological manifestation of peripheral neuropathy of bilateral lower extremities, as well as tinnitus on his ordinary activities, to include his employability.  The record must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history.  

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's his left knee, low back, bilateral leg, and tinnitus disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, these claims should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of these claims.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


